DETAILED ACTION
This action is in response to the filing on 4-21-2021. Claims 1, 3-10 and 12-25 are pending and have been considered below.
[AltContent: textbox ()]

Statement of Reasons for Allowance

Claims 1, 3-10 and 12-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Stenquist et al. (20150227293 A1) in view of Jansson et al. (20140165733 A1), Rivas et al. (20090036764 A1), Gerder 20050180615 A1, Neftel et al. (20120029937 A1), Barron et al. (20090149743 A1), Francis et al. (20040143346) and Seufert (20180294050 A1) disclose a step by step interface for a medical machine however singularly or in combination, still fail to anticipate or render all of the above recited limitations obvious including wherein the controller is configured to switch the user interface between a first menu type corresponding to a step-by-step mode and a second menu type  and output a specific display for further operating steps based on the dialyzer being inserted and the detected dialyzer type. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 


Inquires 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        5-3-2021